Form 4 Joint Filer Information Name: ABS Partners III, L.L.C. Address: 400 East Pratt Street, Suite 910 Baltimore, MD 21202 Designated Filer: ABS Capital Partners III, L.P. Issuer & Ticker Symbol: Rainmaker Systems, Inc. (RMKR) Date of Event Requiring Statement: April 30, 2004 Name: Donald B. Hebb, Jr. Address: 400 East Pratt Street, Suite 910 Baltimore, MD 21202 Designated Filer: ABS Capital Partners III, L.P. Issuer & Ticker Symbol: Rainmaker Systems, Inc. (RMKR) Date of Event Requiring Statement: April 30, 2004 Name: Timothy T. Weglicki Address: 400 East Pratt Street, Suite 910 Baltimore, MD 21202 Designated Filer: ABS Capital Partners III, L.P. Issuer & Ticker Symbol: Rainmaker Systems, Inc. (RMKR) Date of Event Requiring Statement: April 30, 2004 Name: John D. Stobo,Jr. Address: 400 East Pratt Street, Suite 910 Baltimore, MD 21202 Designated Filer: ABS Capital Partners III, L.P. Issuer & Ticker Symbol: Rainmaker Systems, Inc. (RMKR) Date of Event Requiring Statement: April 30, 2004
